DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 Response to Amendment
The Amendment filed on 11/24/2021 has been entered. Claims 1-20 remain pending in the application. Claims 11-20 have been withdrawn from consideration as detailed in the Non-final Office Action mailed 7/28/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Line 1-2 recites “wherein at least one of the aspiration port lumen and the injection port lumen is configured to receive a guide wire”. Claim 9 depends on claim 1. Claim 1 states “wherein the lumen assembly is configured to guide the device into position in the vein without a guidewire lumen”. It is unclear if the aspiration port lumen and the injection port lumen of claim 9 as claimed would therefore be a guidewire lumen i.e. a lumen that can receive a guidewire and therefore would directly contradict claim 1. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) further in view of Glickman (U.S. PG publication 20040225251) further in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. Pg publication 20150343136) and further in view of Nitzan (U.S. Pg publication 20150343136) further in view of Gerrans (U.S. PG publication 20120259215).
In regard to claim 1,
Teeslink discloses a lumen assembly (figure 2 and 3, item 300, 310, 320, 340, 250, 210) of a device (figure 1 and 2, item 100) for permanently closing off a vein (Examiner notes “for permanently closing off a vein” is an intended use limitation and the lumen assembly is fully capable of permanently closing off a vein as supported by paragraph [0109] and claim 10 of Teeslink which details a sclerosing agent can be delivered to a vein and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs), the lumen assembly comprising: 
an aspiration port lumen (figure 3, item 320) defining at least one aspiration port (figure 2, item 420; paragraph [0065]: wherein the aspiration segment has at least one skive port 420), the aspiration port lumen and the aspiration port being configured to remove at least one of blood, a bodily fluid, a chemical agent for closing off the vein, or any combination thereof from a treatment chamber (chamber defined between balloon 250 and 210) in the vein (paragraph [0067] and [0109]; Examiner notes this is an intended use limitation and the aspiration port lumen and aspiration port of Teeslink are fully capable due to their structure of removing at least one of blood, a bodily fluid, a chemical agent for permanently closing off the vein, or any combination thereof from a treatment chamber in the vein); 
an injection port lumen (figure 3, item 340) defining at least one injection port (figure 2, item 440; paragraph [0065]: wherein the agent delivery segment has at least one skive port 440), the injection port lumen and the injection port being configured to deliver the chemical agent for 
a proximal balloon lumen (figure 3, item 310), the proximal balloon lumen being configured to adjust an inflation level of a proximal balloon (Examiner notes “being configured to adjust an inflation level of a proximal balloon” is an intended use limitation and the proximal balloon lumen is fully capable of adjusting an inflation level of a proximal balloon since the proximal balloon lumen can adjust an inflation level of balloon 250; paragraph [0066] and [0103]: wherein fluid supplied from a syringe is delivered via proximal balloon lumen to adjust an inflation level of a proximal balloon) that defines a proximal end of the treatment chamber (see figure 2; Examiner notes the proximal balloon and treatment chamber are not positively claimed rather the proximal balloon lumen is required to be configured to adjust an inflation level of a proximal balloon that defines a proximal end of the treatment chamber which due to the lumens structure is fully capable of achieving the claimed function) and being configured to adjust an inflation level of a distal balloon (Examiner notes “being configured to adjust an inflation level of a distal balloon” is an intended use limitation and the proximal balloon lumen is fully capable of adjusting an inflation level of a distal balloon since the proximal balloon lumen can adjust an inflation level of balloon 210; paragraph [0066] and [0103]: wherein fluid supplied from a syringe is delivered via proximal balloon lumen to adjust an inflation level of a distal balloon) that defines a distal end of the treatment chamber (see figure 2; Examiner notes the distal balloon and treatment chamber 
[AltContent: connector][AltContent: textbox (Second transverse axis)][AltContent: textbox (First transverse axis)][AltContent: connector]
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale

wherein the aspiration port lumen and the injection port lumen are disposed along a first transverse axis (see figure 3 above, item 320 and 340), and the proximal balloon lumen is disposed along a second transverse axis (see figure 3 above, item 310), 
wherein the aspiration port lumen comprises an aspiration port lumen diameter (see figure 3 above), the injection port lumen comprises an injection port lumen diameter (see figure 3 above), the proximal balloon lumen comprises a proximal balloon lumen diameter (see figure 3 above), the distal balloon lumen comprises a distal balloon lumen diameter (see figure 3 above).
Teeslink as evidence by Hobbs fails to disclose the aspiration port lumen defining a plurality of aspiration ports, and the injection port lumen defining a plurality of injection ports, a distal balloon lumen, the distal balloon lumen being configured to adjust an inflation level of a distal balloon, the proximal balloon lumen and the distal balloon lumen are disposed along a second transverse axis and is silent to each of the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter, and wherein the lumen assembly is configured to guide the device into position in the vein without a guidewire lumen. Since Teeslink fails to disclose a plurality of aspiration ports, a plurality of injection ports, and a 
Glickman teaches an aspiration port lumen (figure 4, item 22; paragraph [0037]: wherein lumen 22 can be used for evacuation purposes) defining a plurality of aspiration ports (see figure 3, item 21: wherein multiple ports 21 are shown), and an injection port lumen (figure 4, item 24; paragraph [0037]: wherein lumen 24 can be used for infusion purposes) defining a plurality of injection ports (figure 3, item 23: wherein multiple ports 23 are shown). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration port lumen of Teeslink to include a plurality of aspiration ports by implementing a second aspiration port placed next to injection port 440 of Teeslink, and to modify the injection port lumen of Teeslink to include a plurality of injection ports by implementing a second injection port placed next to aspiration port 420 of Teeslink, as taught by Glickman, for the purpose of enabling a viscous fluid to be evacuated and infused (paragraph [0037] of Glickman). Implementing the teachings of Glickman would therefore result in an aspiration port lumen defining a plurality of aspiration ports, and an injection port lumen defining a plurality of injection ports, the aspiration port lumen and the plurality of aspiration ports being configured to remove at least one of blood, a bodily fluid, a chemical agent for permanently closing off the vein, or any combination thereof from a treatment chamber in the vein, the injection port lumen and the plurality of injection ports being configured to deliver the chemical agent for permanently closing off the vein to the treatment chamber.

Yokoyama teaches a distal balloon lumen (item 6), the distal balloon lumen being configured to adjust an inflation level of a distal balloon (figure 1, item 2; paragraph [0053] and [0045]: wherein gas is pumped to the balloon lumen and balloon which adjusts an inflation level of the distal balloon), and a proximal balloon lumen (item 7), the proximal balloon lumen being configured to adjust an inflation level of a proximal balloon (figure 1, item 3; paragraph [0053] and [0045]: wherein gas is pumped to the balloon lumen and balloon which adjusts an inflation level of the distal balloon; Examiner notes the distal balloon and proximal balloon are independently deflatable via the distal balloon lumen and the proximal balloon lumen, respectively as supported by paragraph [0053]), the proximal balloon lumen and the distal balloon lumen are disposed along a transverse axis (figure 3, item 6 and 7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the proximal balloon lumen of Teeslink as evidence by Hobbs in view of Glickman with a distal balloon lumen, the distal balloon lumen being configured to adjust an inflation level of the distal balloon, and a proximal balloon lumen, the proximal balloon lumen being configured to adjust an inflation level of the proximal balloon, the proximal balloon lumen and the distal balloon lumen are disposed along a transverse axis, as taught by Yokoyama, for the purpose of independently controlling inflation of each balloon (see abstract and paragraph [0053] of Yokoyama). Examiner notes the aspiration port lumen and the injection port lumen are disposed along a first transverse axis as taught by Teeslink, and the proximal balloon lumen and the distal balloon lumen 
Furthermore Yokoyama teaches respective balloon lumens coupled to the distal balloon and proximal balloon or a single balloon lumen operably coupled to both the distal balloon and proximal balloon could all be used to achieve the same result of inflating the distal balloon and proximal balloon (paragraph [0053] of Yokoyama) and thus respective balloon lumens coupled to the distal balloon and proximal balloon or a single balloon lumen operably coupled to both the distal balloon and proximal balloon were art-recognized equivalents at the effective filing date of the claimed invention, therefore, it would have been obvious to one of ordinary skill in the art to substitute a distal balloon lumen coupled to the distal balloon and a proximal balloon lumen coupled to the proximal balloon in place of a single balloon lumen operably coupled to both the distal balloon and proximal balloon since it has been held that substituting parts of an invention involves only routine skill in the art. 
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan is silent as to each of the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter and wherein the lumen assembly is configured to guide the device into position in the vein without a guidewire lumen. 
Nitzan teaches wherein the aspiration port lumen (figure 6, item 34) comprises an aspiration port lumen diameter (see figure 6), the injection port lumen (figure 6, item 36) comprises an injection port lumen diameter (see figure 6), the proximal balloon lumen (figure 6, item 48p) comprises a proximal balloon lumen diameter (see figure 6), the distal balloon lumen (figure 6, item 48d) comprises a distal balloon lumen diameter (see figure 6), and each of the aspiration port lumen diameter and the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan to include the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter, as taught by Nitzan, for the purpose of employing a suitable diameter size for a given application (paragraph [0079] of Nitzan) and for enabling a more rapid and efficient delivery and removal (paragraph [0007] of Nitzan).
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan is silent to wherein the lumen assembly is configured to guide the device into position in the vein without a guidewire lumen.
Gerrans teaches wherein the lumen assembly (figure 2B, item 44, 48, 46, 50, 40) is configured to guide the device into position in the vein without a guidewire lumen (paragraph [0064]: wherein imaging device 52 can be inserted into lumen 44 which delivers the therapeutic agent or pushed through lumen 40 which supplies fluid to one of the balloons and out an opening in the balloon to view the surrounding area due to the balloon being transparent; Examiner notes “configured to guide the device into position in the vein without a guidewire lumen” is an intended use/functional limitation and the lumen assembly of Gerrans is fully capable of being able to guide the device into position in the vein without a guidewire lumen since the injection port lumen 44 of the lumen assembly can accommodate an imaging device which could be used for guiding the device into position in a vein without the use of a guidewire lumen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the injection port lumen of Teeslink as 
In regard to claim 2,
[AltContent: textbox (First transverse axis)][AltContent: connector][AltContent: textbox (Second transverse axis)][AltContent: connector]
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale

Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1, wherein the first transverse axis is perpendicular to the second transverse axis (see figure 3 of Teeslink above and analysis of claim 1 above wherein when a distal balloon lumen and proximal balloon lumen are respectively coupled to the distal balloon and proximal balloon, the distal balloon lumen would be disposed along the same transverse axis as the proximal balloon lumen 310 of Teeslink as supported by figure 3 of Yokoyama therefore resulting in wherein the first transverse axis is perpendicular to the second transverse axis. Examiner further notes as evidence by paragraph [0078] of Nitzan one of ordinary skill in the art would recognize the positioning of the aspiration port lumen, injection port lumen, proximal balloon lumen and distal balloon lumen could be modified).
In regard to claim 3,
[AltContent: textbox (First transverse axis)][AltContent: connector][AltContent: textbox (Second transverse axis)][AltContent: connector]
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale

Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1, wherein the first transverse axis is vertical, and the second transverse axis is horizontal (see figure 3 of Teeslink above and analysis of claim 1 above wherein when a distal balloon lumen and proximal balloon lumen are respectively coupled to the distal balloon and proximal balloon, the distal balloon lumen would be disposed along the same transverse axis as the proximal balloon lumen 310 of Teeslink as supported by figure 3 of Yokoyama therefore resulting in wherein the first transverse axis is vertical, and the second transverse axis is horizontal. Examiner further notes as evidence by paragraph [0078] Nitzan one of ordinary skill in the art would recognize the positioning of the aspiration port lumen, injection port lumen, proximal balloon lumen and distal balloon lumen could be modified).
In regard to claim 8,
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1, wherein the lumen assembly has the same length as the device for permanently closing off the vein (paragraph [0073] of Teeslink; see figure 2 of Teeslink).
In regard to claim 9,

In regard to claim 10,	Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1, wherein the proximal balloon lumen and the distal balloon lumen are configured to independently inflate the proximal balloon and distal balloon respectively (see paragraph [0037], [0045], and [0053] of Yokoyama).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) in view of Glickman (U.S. PG publication 20040225251) in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. PG publication 20150343136) in view of Nitzan (U.S. Pg publication 20150343136) in view of Gerrans (U.S. PG publication 20120259215) further as evidence by Biller (U.S. PG publication 20170232238).
In regard to claim 4,
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1.
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans is silent as to wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of the plurality of aspiration ports of Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans to 
Additionally, It would have been an obvious matter of design choice to modify Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans to include wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen since applicant has not disclosed that having wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) in view of Glickman (U.S. PG publication 20040225251) in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. PG publication 20150343136) in view of Nitzan (U.S. Pg publication 20150343136) in view of Gerrans (U.S. PG publication 20120259215) further in view of Biller (U.S. PG publication 20170232238).
In regard to claim 5,
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1.

Biller teaches wherein the plurality of aspiration ports (three ports 114; paragraph [0030]: wherein one or more of the ports 114 are connected to lumen 144; paragraph [0030]: wherein ports 114 can be used to remove fluid) comprises three aspiration ports (see figure 1, item 114: wherein three aspiration ports are shown), and the plurality of injection ports (item 124; paragraph [0038]: wherein one or more of the ports 124 are independently connected to the other lumen 150; paragraph [0036]: wherein ports 124 can be used to introduce fluid) comprises four injection ports (see figure 1; paragraph [0037]: wherein any number of ports can be used).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans to include wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injections ports comprises four injection ports, as taught by Biller, for the purpose of achieving a desired inflow and outflow distribution (paragraph [0037] of Biller) and increasing the surface area through which fluid can enter or be delivered (paragraph [0030] and [0036] of Biller). 
Additionally it would have been an obvious matter of design choice to modify Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans to include wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injection ports comprises four injection ports since applicant has not disclosed that having wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injection ports comprises four injection ports solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a 
In regard to claim 6,
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans in view of Biller teaches the lumen assembly of claim 5.
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans in view of Biller fails to disclose wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans in view of Biller to rearrange the three aspiration ports so that the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, and rearrange the four injection ports so that the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration 
Additionally It would have been an obvious matter of design choice to modify Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans to include wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber since applicant has not disclosed that having wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber, this particular arrangement is deemed to have been known by those . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) in view of Glickman (U.S. PG publication 20040225251) in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. PG publication 20150343136) in view of Nitzan (U.S. Pg publication 20150343136) in view of Gerrans (U.S. PG publication 20120259215) further in view of Ehrenreich (U.S. Pg publication 20090318855).
In regard to claim 7,
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans teaches the lumen assembly of claim 1.
Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Gerrans fails to disclose wherein at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen has a circular cross-section.
Ehrenreich teaches at least one of the aspiration port lumen (figure 2, item 218; paragraph [0036]: wherein fluid can be removed from a vessel via lumen 218), the injection port lumen (figure 2, item 220; paragraph [0036]: wherein fluid can be introduced via lumen 218), the proximal balloon lumen (figure 2, item 214; paragraph [0035]), or the distal balloon lumen (figure 2, item 216; paragraph [0035]) has a circular cross-section (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen to substitute at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen of Teeslink as evidence by Hobbs in view of Glickman in view of Yokoyama as evidence by Nitzan .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of 10 that Teeslink explicitly requires a guidewire lumen that allows the catheter to track over a guide wire to a treatment site. Examiner acknowledges this. However claim 1 as claimed requires “wherein the lumen assembly is configured to guide the device into position in the vein without a guidewire lumen”. The lumen assembly as claimed is only required to be capable of guiding the device into position in the vein without a guidewire lumen. Gerrans teaches using an imaging device in the injection port lumen to guide the device into position i.e. a guidewire lumen is not used to guide the device into position. Paragraph [0060] of Gerrans does mention that a guide wire could be used to further facilitate insertion. But as noted above the claimed limitation only requires that the lumen assembly is capable of guiding the device into position without a guidewire lumen and Gerrans teaches this can be done by way of an imaging device. Therefore although a guidewire lumen could be used to guide the device of Teeslink, based on the teachings of Gerrans the lumen assembly of Tesslink in view of Gerrans is fully capable of guiding the device into position in the vein without a guidewire lumen and instead with an imaging device within the injection port lumen or other lumen as described in paragraph [0064] of Gerrans. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783